 

 

j
Case 18-11579-CSS Doc 153 Filed 01/03/19 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter ll
ln re:
Case No. 18-11579 (CSS)

SIW HOLDING COMPANY, INC., et al.,] Jointly Administered

Debtors_ Re: Docket No. 143

\./\./\_/\/\/\/

 

ORDER GRANTING DEBTORS’ MOTI()N FOR ENTRY OF AN ORDER APPROVING
A STIPULATION FOR TURNOVER OF RABBI TRUST ASSETS TO THE DEBTORS

Upon the Motion2 of the above captioned debtors and debtors-in-possession (the
“Bl;t_o;s”) for entry of an order approving a stipulation for turnover of all Trust Assets to the
Debtors as set forth more fully in the Motion; and due and sufficient notice of the Motion having
been provided as set forth in the Motion; and it appearing that approval of the Stipulation and
delivery of the Trust Assets to the Debtors is in the best interest of the Debtors, the Debtors’
bankruptcy estates, the Debtors’ creditors and all parties in interest and is supported by sound
business reasons; and after due deliberation and due and sufficient cause appearing therefore, it is
hereby

ORDERED, ADJUDGED, AND DECREED that:

l. The Motion is GRANTED.

2. The Stipulation attached hereto as Exhibit 1 is approved.

3. Within fifteen (15) business days after entry of this Order, provided that no appeal,

motion for rehearing or other motion for relief from such order has been filed prior to the expiration

 

l The Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax

identification number, are: SIW Holding Company, Inc. f/k/a/ WIS Holding Company, Inc. (2673); WIS Holdings
Corp. (4184); Westem lnventory Service, Inc. (2867); Washington lnventory Service (1851); WIS lntemational, Inc.
(l762); Labor Support International, Inc. (2151); and Service Support International, Inc. (2152). The Debtors’ mailing
address is 9265 Sky Park Court, Suite 100, San Diego, CA 92123-4312.

2 Capitalized terms not specifically defined herein have the meanings ascribed to them in the Motion.

IMPAC 6039375v.l

 

 

 

Case 18-11579-CSS Doc 153 Filed 01/03/19 Page 2 of 3

of such period, Principal is directed to liquidate the Trust Assets and deliver the proceeds to the
Debtors for the benefit of the estates.

4. Contemporaneously with the turnover of such funds to the Debtors, the Trustee is
authorized to apply the proceeds in full satisfaction of Principal’s reasonable expenses; provided,
however, in the event the Debtors object to the expenses sought by Principal, the Court retains
jurisdiction to resolve any dispute regarding the amount of said expenses.

5. Upon the receipt of the balance of the surrender proceeds by the Debtors, the Trust
Agreement and the Services Agreement shall be deemed terminated and all duties and obligations
of (i) the Debtors and the Trustee under the Tnist Agreement and (ii) the Debtors and Principal
Life under the Services Agreement shall be terminated

6. Upon turnover of the balance of the proceeds to the Debtors, Principal will have
fulfilled its duties under the Trust Agreement and the Services Agreement in accordance With their
terms and applicable law, and shall not be liable to the Debtors, any Participant or beneficiary, any
creditor of the Debtors or any successors in interest to any of the foregoing, with respect to the NQ
Plan, the Trust Agreement, the Trust Assets, the Services Agreement, or the Trust.

7. Washington lnventory Service’s indemnification obligations set forth in Article VI,
paragraph B.5. of the Services Agreement and Section 3.4 of the Trust Agreement Will remain in
full force and effect following the turnover of the net proceeds of the liquidated Trust Assets in
the manner described herein and the subsequent termination of the Services Agreement and the

Trust Agreement.

lMPAC 6039375v.l

 

 

Case 18-11579-CSS Doc 153 Filed 01/03/19 Page 3 of 3

8. This Court retains jurisdiction to hear and determine all matters arising from or

related to the implementation or interpretation of this Order.

 

 

 

CHRISTOP R S. SONTCHI
UNITED STATES BANKRUPTCY JUDGE

lMPAC 6039375v.l

